Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment filed on 06/01/2021.  Claims 1-20 are pending in this application and have been considered below.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 which recites the apparatus for wireless communication, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to apparatus comprising: circuitry configured to acquire antenna-related information related to an antenna port allocated to a beam, and notify a terminal apparatus of the antenna-related information, wherein the beam is included in a plurality of beams which are predefined and the plurality of beams include two or more beams to which the same antenna port is allocated.
Claim 18 which recites the apparatus for wireless communication, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to apparatus, comprising: circuitry configured to acquire antenna-related information related to an antenna port allocated to a beam for transmission by the beam; and perform a reception process on the basis of the antenna-related information, wherein the beam is included in a plurality of beams which are predefined and the plurality of beams include two or more beams to which the same antenna port is allocated.
The prior art of record, also does not teach or suggest the method as recited in claims 19 for the same reason as stated for claim 1 above and the method as recited in claims 20 for the same reason as stated for claim 18 above
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH T LAM/Primary Examiner, Art Unit 2631